Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the previously indicated allowable subject matter of claim 2 was placed into claim 1. 
The closest prior art found was Ichihashi US 2015/0075069 which discloses a plant growth lighting fixture comprising: 
a lighting fixture main body 1 having a light exit surface (emitting surface of plate 5, Fig 2); a light source 3 held on the lighting fixture main body (see Figures 1 and 2)
a reflective-type circularly polarizing plate 4 that selectively reflects circularly polarized light having a particular rotational direction in a particular wavelength range (paragraph 0043, 0045), which has a support 5 and a circularly polarized light reflecting layer 4 held on the support (as shown in Fig 2)
 the lighting fixture main body has a holding mechanism for detachably mounting the reflective-type circularly polarizing plate with a main surface of the reflective-type circularly polarizing plate facing the light exit surface (as is shown in Figure 4, paragraph 0080 teaches that the plate may be mounted); however, Ichihashi fails to teach or render obvious the holding . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875